DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on December 14, 2021, in which Applicant amended claims 1, 2, 4, 11 and 14.
Claims 1-20 are allowed as per examiner's amendment below.

Response to Amendments
In view of Applicant's filing of an electronic terminal disclaimer, approved on 12/14/21, the non-statutory double patenting rejection is withdrawn.
In view of Applicant's new abstract, the objection to the specification is withdrawn.
In view of Applicant's amendments, the rejection under 35 USC § 112 is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the Claims:
	Claims 1, 8 and 11 have been amended as follows:

AMENDMENTS TO THE CLAIMS:

1. (Currently Amended) A computer-implemented method comprising:
receiving, by at least one computer processor, an indication of at least one first new cloud process to be integrated into a continuous integration/continuous deployment (CI/CD) build of a CI/CD pipeline;
identifying, by the at least one computer processor, at least one outside dependence for the at least one first new cloud process;
wherein the at least one outside dependence comprises input data that is generated outside of one or both of: the at least one first new cloud process and at least one computing activity performed outside of the at least one first new cloud process, wherein the input data being generated includes completion progress of one or more [[of]] separate cloud processes on [[the]] one or more third-party platforms monitored by tracking time-stamped datapoints that have been generated by the one or more third-party platforms;
querying, by the at least one computer processor, an updatable centralized log to determine a current status of the at least one outside dependence;
wherein the updatable centralized log is configured to obtain outside dependencies associated with the CI/CD build of the CI/CD pipeline; and
[[the]] time-stamped datapoints associated with certain checkpoints;
determining, by the at least one computer processor, whether the current status of the at least one outside dependence identifies that the at least one outside dependence is incomplete so that the at least one first new cloud process would not perform as desired until the at least one outside dependence is complete; and
preventing, by the at least one computer processor, the at least one first new cloud process to be integrated into the CI/CD build of the CI/CD pipeline until the current status of the at least one outside dependence identifies that the at least one outside dependence is complete.

8. (Currently Amended) The method of claim 1 further comprising:
verifying status of a secondary process, by the at least one computer processor performing the CI/CD build, by confirming or processing valid occurrences of a completion datapoint and/or the time-stamped datapoints; and
continuing, upon confirmation of valid reporting of the completion datapoint, the CI/CD build based on information or feedback provided via analysis of [[the]] datapoints of the secondary process.

11. (Currently Amended) A computer-implemented method comprising:
receiving, by at least one computer processor, an indication of at least one first new cloud process to be integrated into a continuous integration/continuous deployment (CI/CD) build of a CI/CD pipeline;

wherein the at least one outside dependence comprises input data that is generated outside of one or both of: the at least one first new cloud process and at least one computing activity performed outside of the at least one first new cloud process, wherein the input data being generated includes completion progress of one or more [[of]] separate cloud processes on [[the]] one or more third-party platforms monitored by tracking time-stamped datapoints that have been generated by the one or more third-party platforms;
querying, by the at least one computer processor, an updatable centralized log to determine a current status of the at least one outside dependence;
wherein the updatable centralized log detects and processes only [[the]] time-stamped datapoints associated with certain checkpoints;
determining, by the at least one computer processor, whether the current status of the at least one outside dependence identifies that the at least one outside dependence is incomplete so that the at least one first new cloud process would not perform as desired until the at least one outside dependence is complete;
preventing, by the at least one computer processor, the at least one first new cloud process to be integrated into the CI/CD build of the CI/CD pipeline until the current status of the at least one outside dependence identifies that the at least one outside dependence is complete;
verifying the current status of the at least one outside dependence, by confirming or processing valid occurrences of a completion datapoint and/or ongoing datapoints; and

integrating, by the at least one computer processor, the at least one first new cloud process into the CI/CD build of the CI/CD pipeline when the current status of the at least one outside dependence identifies that the at least one outside dependence is complete.

-- END OF AMENDMENT --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a method of integrating a new cloud process into a continuous integration/continuous deployment (CI/CD) build of a CI/CD pipeline, as recited by independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitation "wherein the input data being generated includes completion progress of one or more separate cloud processes on one or more third-party platforms monitored by tracking time-stamped datapoints that have been generated by the one or more third-party platforms;" when considered in combination with the remaining limitations of claim 1.
Independent claim 11 recites analogous limitations and, therefore, is allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192